Brady, J.:
I concur in the result at which my brethren have arrived. I do so because the acts sought to be restrained relate to connections by steam vessels from this'jport with the defendant’s road across the isthmus, and which would seem to be essential to its success. It does not matter, perhaps, whether the road is reached by the defendant’s vessels secured by .charter or purchase. There is great force, nevertheless, in the suggestion of Justice Donohue that the right to purchase and employ steamers in the manner contemplated may, if it be exercised at all, be so extended as to include navigation from all places.
It is not difficult to understand, however, that if such a proceeding were attempted it could be prevented by a proper application. Pcannot avoid the thought that the question discussed in this case is delicate and not free from doubt.
Daniels, J., concurred in opinion of Davts, P. J
Order reversed, injunction dissolved with ten dollars costs of opposing motion.